UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-51465 United American Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 20-1904354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9600 Great Hills Trail, Suite 150W, Austin, TX 78759 (Address of principal executive offices) (Zip Code) (512) 852-7888 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of May 21, 2012, there were 45,240,000 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. UNITED AMERICAN PETROLEUM CORP. CONSOLIDATED BALANCE SHEETS UNAUDITED MARCH 31, DECEMBER 31, ASSETS CURRENT ASSET Cash $ Accounts receivable Related party receivables - Prepaid expenses - Other receivable Total current assets Oil and gas properties (full cost method): Evaluated, net of accumulated depletion of $36,515 and $23,135 as of March 31, 2012 and December 31, 2010, respectively Unevaluated TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Related party payable - Other payable Total current liabilities Accrued interest Convertible note payable, net of discount of $1,923,110 and $1,561,997 as of March 31, 2012 and December 31, 2011, respectively Embedded derivative liability Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 100,000,000 shares authorized, 47,250,000 shares issued and44,000,000 and 4 3,950,000 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 UNITED AMERICAN PETROLEUM CORP. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE FOR THE THREE MONTHS ENDED MONTHS ENDED MARCH 31, 2012 MARCH 31, 2011 REVENUE Oil sales $ $ Gas sales - Well operator income TOTAL REVENUE OPERATING EXPENSES (INCOME) Lease operating expenses Accretion expense Depletion expense General and administrative TOTAL OPERATING EXPENSES NET LOSS BEFORE OTHER EXPENSE ) ) OTHER INCOME (EXPENSE) Interest Expense ) ) Loss on embedded derivatives ) ) Total other expense ) ) NET INCOME (LOSS) $ ) $ ) INCOME (LOSS) PER SHARE - BASIC ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 UNITED AMERICAN PETROLEUM CORP. CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE THREE MONTHS ENDED FOR THE THREE MONTHS ENDED MARCH 31, 2012 MARCH 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion expense Accretion expense Amortization of debt discount Loss on embedded derivatives Change in assets and liabilities (Increase) inaccounts receivable ) ) (Increase) in prepaid expenses ) - Decrease in related party receivable - Other assets - Other receivable ) ) Accounts payable and accrued expenses ) Increase in related party payable - Other payable Net cash (used in) operating activities ) CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisition of oil and gas properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes Payment of note payable - ) Payment of related party notes payable - ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $
